DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “OPTICAL DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu (US 20180203229 A1).
Regarding claim 1, Lu teaches an optical device (Fig. 1-4) comprising: a lens (3 and 4) comprising a first surface (42) and a plurality of side surfaces; a display device (6) on a first side surface (31) from among the plurality of side surfaces, the display device (6) being configured to provide light to the first side surface (31); and a first reflector (5) in the lens (3 and 4) and configured to reflect the light provided by the display device (6) after the light is reflected from a second side surface (43) from among the plurality of side surfaces to the first surface (42).
Regarding claim 9, Lu further teaches the first side surface (31) and the second side surface (43) face away from each other (Fig. 4).
Regarding claim 10, Lu further teaches a reflective sheet (44) on the second side surface (43) of the lens (3 and 4).

Regarding claim 13, Lu further teaches the light provided by the display device (6) is incident on the first side surface (31), is reflected by a second surface (32) opposite to the first surface (42) to travel toward the first surface (42), is reflected by the first surface (42) to travel toward the second side surface (43), is reflected by the second side surface (43) to travel toward the first surface (42), and is reflected by the first surface (42) to travel toward the first reflector (5; Fig. 4).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Ha (US 20190204600 A1).
Regarding claim 8, Lu does not teach a second reflector in the lens and configured to reflect the light provided by the display device after the light is reflected from the second side surface to the first surface.
Ha teaches the reflector being composed of multiple reflectors (Fig. 6-8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lu with Ha; because it improves reflectivity thereby increase brightness of the image.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hadad (US 20100067110 A1).
Regarding claim 11, Lu further teaches the reflective sheet (44) has a bent shape on the second side surface (43).
Lu does not explicitly teach the second side surface (43) is curved outwardly.
Hadad teaches having reflective side surface (120) of the light guide curved outwardly (Fig. 8).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Martinez (US 20170293143 A1).
Regarding claim 14, Lu does not explicitly teach an optical path changing member between the first side surface (31) and the display device (6), 
Martinez teaches an optical path changing member (115) between the first side surface (140) and the display device (105), the optical path changing member (115) being configured to change a path of the light provided by the display device (105) such that the light provided by the display device (105) travels toward the second surface (145; Fig. 1A and 1B; [0019]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lu with Martinez; because it allows for pre-compensation of lateral chromatic aberration ([0019] of Martinez).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the closest prior art references, Lu, Ha, Hadad and Martinez, do not teach, by themselves or in combination with one another, “the light provided by the display device is reflected by a third side surface from among the plurality of side surfaces to travel 
Claims 3-7 depend, directly or indirectly, on claim 2; hence they are also allowable.

Claims 15-23 allowed.
Regarding claim 15, the closest prior art references, Lu, Ha, Hadad and Martinez, do not teach, by themselves or in combination with one another, “a lens comprising a first lens portion, a second lens portion, and a third lens portion, the third lens portion being between the first lens portion and the second lens portion; a first display device on a first side surface of the first lens portion, the first display device being configured to provide a first light to the first side surface of the first lens portion; a second display device on a first side surface of the second lens portion, the second display device being configured to provide a second light to the first side surface of the second lens portion; a first reflector in the first lens portion and configured to reflect the second light reflected from a first side surface of the third lens portion to a first surface of the first lens portion; and a second reflector in the second lens portion and configured to reflect the first light reflected from the first side surface of the third lens portion to a first surface of the second lens portion.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; 
Claims 16-23 depend, directly or indirectly, on claim 15; hence they are also allowed.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20210063742 A1, US 20210063754 A1, US 20210072536 A1, US 20210199977 A1, US 20210199978 A1, US 20210199965 A1, US 20200203324 A1, US 20200096763 A1, US 20210065450 A1, US 20200004023 A1, US 20200264434 A1, US 20210333548 A1, US 20210333549 A1, US 20210208357 A1, US 20200257124 A1, US 20210337181 A1, US 20200004018 A1, US 20200004018 A1, US 20210390783 A1, US 20190285905 A1, US 20190285880 A1, US 20190285879 A1, US 20190204601 A1, US 20170285347 A1, US 20170192239 A1, US 20140320971 A1, US 20100290124 A1, US 6671100 B1, US 5982343 A, and US 5886822 A, disclose a display device having embedded reflector in a lens which acts as a waveguide to provide multiple internal reflections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882